Citation Nr: 0015354	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  94-17 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder.  

2.  Whether the veteran's statement received on August 5, 
1992, constitutes a Notice of Disagreement (NOD).  




REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956.  

In a July 1991 rating decision, the RO denied the veteran's 
claim of service connection for a back disorder.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
RO.  

In a March 1996 decision, the Board found that the veteran 
had presented new and material evidence to reopen the claim 
of service connection and remanded the case for additional 
development of the record.  

In an August 1996 statement, the veteran's accredited 
representative raised the issue regarding the timeliness of 
the veteran's NOD to the original RO denial of service 
connection in July 1991.  In an August 1996 rating decision, 
the RO determined that correspondence received by the veteran 
in August 1992 did not constitute a valid NOD.  The veteran 
filed an NOD as to the August 1996 decision, was furnished a 
Statement of the Case (SOC) and filed his Substantive Appeal.  

In March 1997, the Board denied the veteran's claim of 
service connection for a back disorder.  In so doing, the 
Board noted that the NOD issue had been rendered moot.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").  

In a September 1999 Memorandum Decision, the Court vacated 
the decision of the Board and remanded the case for 
additional proceedings.  

(The NOD issue is addressed in the remand section of this 
document.)  



FINDING OF FACT

The veteran's claim of service connection for a back disorder 
is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a back disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A careful review of the service medical records shows that, 
in June 1956, the veteran complained of pain in the lumbar 
region.  The veteran has stated that he has had back pain 
ever since service.  In an April 1996 letter, a private 
physician offered an assessment that the veteran had chronic 
disabling low back pain which had its onset in 1956.  

In light of this evidence, as well as the Court's Memorandum 
Decision holding that the claim was well grounded, the Board 
finds that the veteran has submitted evidence of a well-
grounded claim of service connection for a back disorder.  




ORDER

As the claim of service connection for a back disorder is 
well grounded, the appeal to this extent is allowed, subject 
to further action as discussed hereinbelow.  



REMAND

It was determined in the Court's decision that a VA 
examination relied upon by the Board raised more questions 
than it answered.  The VA examiner in question opined: 

I believe the etiology of this back 
disorder is a Grade II spondylolisthesis 
of the L5, S1 level. . . .  [I]t is 
possible that fracture could occur of the 
pedical in traumatic nature[;] however, 
usually these will be treated 
acutely. . . .  The vast majority of 
these represent a developmental problem.  
I believe the patient's current symptoms 
are indeed referable to his back because 
of the present spondylolisthesis. . . .  
The only thing that would change my mind 
regarding to the etiology of this, is 
that if the patient had x-rays of his 
lumbar spine, lateral view that did not 
show this disorder prior to fall.  
Therefore, I believe this represents a 
developmental problem and does not 
represent a service related injury.  

The Court noted that the VA physician seemed to conclude that 
the veteran suffered a developmental back condition which had 
preexisted service.  Presumably, the Court surmised, the 
physician would change his mind if x-rays revealed that the 
developmental problem was not present prior to service.  The 
Court noted that this presented two problems.  First, the 
examiner did not discuss the possibility of aggravation of 
any preexisting back disorder during service.  Second, the 
veteran is presumed to have been sound upon entry into 
service.  

As noted hereinabove, the Court determined that the claim was 
well grounded and remanded the case "so that the statutory 
duty to assist may be complied with, and a new medical 
examination obtained."  

Further action referable to the NOD issue should be deferred 
until the service connection issue is finally resolved.  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for a back disorder since 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should arrange for a VA 
examination to determine the nature and 
likely etiology of the claimed back 
disorder.  The claims folder must be 
available to, and reviewed by, the 
examiner prior to the requested study.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
the likelihood that the veteran has 
current back disability due to chronic 
back pain or other disease or injury 
which was incurred in or aggravated by 
service.  If it is determined that any 
back disability had existed prior to 
service, then the examiner should provide 
an opinion as to whether the veteran's 
preexisting back disability underwent an 
increase in severity beyond natural 
progress during service.  A complete 
rationale must be provided for any 
opinion expressed.  The examiner's report 
should be associated with the claims 
folder.  

3.  After undertaking any additional 
necessary development, the RO should 
review the issues on appeal.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



